Citation Nr: 1411201	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  04-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 1, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period from October 30, 2009, forward.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and his son


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied a rating in excess of 50 percent for PTSD in April 2003 and, in March 2007, a rating of 70 percent was granted effective as of June 1, 2004.  The issues were previously before the Board on three occasions.  In August 2005, the case was remanded to afford the Veteran his requested Board hearing.  The Veteran and his stepson testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2006, and a transcript of that hearing is associated with the claims file.  In October 2006, the case was remanded for further development.  In February 2008, the case was again remanded for further development as the previously directed development had not been completed.

In May 2011, the Board issued a Decision/Remand with respect to the PTSD issues then on appeal.  In essence, the Board denied entitlement to an increased evaluation for PTSD for the period prior to June 1, 2004, and for the period extending from June 1, 2004, to October 30, 2009.  The remaining two issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical documents and evidence.  Following issuance of the Decision/Remand, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Decision/Remand that denied entitlement to increased ratings for the appellant's psychiatric disorder.

Subsequent to his appeal, the Veteran along with the VA submitted to the Court a Joint Motion for Partial Remand (JMR).  The parties requested that the Court vacate and remand the portion of the Board's Decision/Remand that denied the appellant's claim for entitlement to a rating higher than 50 percent for PTSD for the period prior to June 1, 2004.  The appellant indicated in the JMR that he was satisfied with the other issue decided by the Board.  An Order effectuating the Joint Motion was subsequently issued in February 2012.

After the PTSD claim was returned to the Board by the Court, the AMC returned the two issues that had been remanded in the May 2011 Board Decision/Remand.  The issues were again remanded by the Board in October 2012. 

In August 2012, the Veteran provided testimony before the undersigned Veterans Law Judge via a videoconference hearing.  Once again a transcript was prepared and has been included in the claims folder for review.

The issue of an increased rating for diabetes mellitus comes before the Board on appeal from a January 2013 rating decision issued by the RO in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  For the period prior to June 1, 2004, the Veteran's PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as frequent disturbances of motivation and mood, depression and anxiety with panic attacks more than once a week but not affecting the ability to function independently, anger management problems, mild memory impairment, intermittent or fleeting suicidal ideation with no plan or intent, and difficulty in establishing and maintaining effective work and social relationships; with no homicidal ideation, episodes of physical violence, persistent danger to self or others, significant difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance or hygiene, obsessional rituals that interfere with routine activities, grossly inappropriate behavior, gross impairment in thought processes or communication, illogical, obscure, or irrelevant speech, delusions, hallucinations, disorientation, or memory loss for names of close relatives, own former occupation, or own name; most nearly approximating a 50 percent disability rating.

2.  For the period from October 30, 2009, the Veteran's PTSD manifested by occupational and social impairment with deficiencies in most areas to include work, family relationships, judgment, thinking, and mood due to such symptoms as depression, poor concentration, intrusive thoughts, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, panic and an inability to relax; with no gross impairment in thought processes or communication, illogical, obscure, or irrelevant speech, delusions, hallucinations, disorientation, or memory loss for names of close relatives, own former occupation, or own name; most nearly approximating a 70 percent disability rating.

3.  The preponderance of the evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of insulin and, but has not required restriction of activities. 

4.  The Veteran meets the schedular requirements for a TDIU, and his service-connected PTSD and diabetes precludes him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to June 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period starting October 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in January 2003, prior to the initial unfavorable rating decision in April 2003, of the evidence and information necessary to substantiate his claim (i.e., evidence that his PTSD has increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in compliance with the October 2006 Board remand, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in October 2006.  In compliance with the February 2008 Board remand, the Veteran was again advised of such information, as well as the relevant diagnostic codes and potential 'daily life' evidence, in June 2009, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than 'generic notice').  The timing defect as to these two letters was cured by the subsequent readjudication of the claim, to include in a January 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board remanded the claims of TDIU and entitlement to an increased rating after October 2009 in May 2011 in order to obtain outstanding treatment records, to obtain a social and industrial survey to determine the Veteran's employability, and to obtain an additional VA general medical examination.  The Board remanded the claims again in October 2012, as no additional records were included in the claims file.  However, at that time, a March 2012 industrial survey and updated treatment records from the Fayetteville VAMC had been obtained but not associated with the claims file.  Nonetheless, the claims were remanded again for the same reasons and an additional VA social and industrial survey and VA general medical examination were conducted in November 2012 and additional VA treatment records were obtained and associated with the Veteran's electronic claims file.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2006 and August 2012.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

For the issues of entitlement to an increased rating for diabetes mellitus, the Veteran received adequate notice in a January 2012 letter, prior to the initial adjudication of the claim.  The Veteran did not request a hearing on this issue. 

With regard to the duty to assist, service treatment records and post-service VA treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits pertaining to his claimed disability from the Social Security Administration (SSA).  As noted in the two prior remands, there was some confusion as to the facility from which the Veteran received treatment, including whether his treatment was from VA or private providers.  However, the Veteran has clarified that all of his treatment is at the Fayetteville, Arkansas VA facility, and treatment records dated through November 2013 have been obtained and associated with the Veteran's electronic claims file.  

In addition, the Veteran was afforded VA examinations pertaining to his PTSD in March 2003, March 2007, as directed in the October 2006 Board remand, and in March 2012.  The Veteran also underwent a VA diabetes examination in January 2012.  Neither the Veteran nor his representative has argued the PTSD examinations were inadequate for rating purposes.  The Veteran's representative did challenge the credentials of a social worker to perform the VA examination as it pertains to his service-connected diabetes.  However, the representative is mistaken as a VA nurse practioner conducted both the January 2012 VA diabetes examination and November 2012 VA general medical examinations.  Although it does not appear that all relevant VA treatment records had been associated with the claims file prior to the March 2007 VA examination, this results in no prejudice, as the examiner recorded the Veteran's current symptoms in detail, and this evidence is generally consistent with the evidence contained in the prior treatment records.  

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Further, in the circumstances of this case, another remand as to the appropriate rating for PTSD through October 29, 2009, would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits as to such periods at this time.

II.  PTSD

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

      A.  For the Time Period prior to June 1, 2004
      
In this case, as the evidence of record demonstrates manifestations of the Veteran's PTSD that warrant different ratings during distinct time periods in the course of the appeal, staged ratings were assigned.  See Hart, 21 Vet. App. at 509-10.  Specifically, the AOJ awarded a 50 percent rating for the period prior to June 1, 2004, and a 70 percent rating for the period thereafter.  As noted above, the Board denied finding an increased rating was warranted from June 1, 2004 to October 30, 2009.  The Veteran did not appeal this determination, and therefore the analysis is limited to the periods prior to and after this time.  The Veteran contends that he is entitled to a higher rating for each of these periods, based on statements from himself and his family members, as well as VA treatment records and multiple VA examination reports.

Concerning the period prior to June 1, 2004, the Veteran was afforded a VA examination in March 2003.  At that time, he reported being married but separated from his wife since January 2000, stating that there was a lot of stress in the marriage.  He was living with and caring for his ailing parents and was unemployed, although he did some seasonal work as woodcutter.  The Veteran had been treated at a substance abuse clinic, and he had abstained from drug use since May 2002.  He was not on any regular psychotropic medications because he did not think they worked very well and they caused side effects.  The Veteran stated that his mood was 'good and bad' and he had a tendency to get 'real down.'  He further stated that he worries about everything and always thinks the worst.  The Veteran reported sleeping 5-6 hours per night and being easily wakened, with many bad dreams or nightmares.  He stated that he tries not to think about Vietnam experiences.  The Veteran reported having a lot of anger but stated, 'I don't go off.'  He further stated that he had been violent in the past, but he did not elaborate.  The Veteran had very low self-esteem, and he reported having suicidal ideations, with no plan or intent.  The examiner noted that the Veteran was oriented to all spheres, with no evidence of thought disorder, and his reality testing, insight, judgment, and reasoning appeared average.  The Veteran's mood appeared depressed, and he had appropriate hygiene and casual dress.  The examiner diagnosed depression not otherwise specified (NOS), PTSD, and methamphetamine dependence in remission.  He assigned a GAF of 55-60.

Treatment records pertaining to this period are generally consistent with the VA examination report.  In particular, mental health records dated in August and September 2002 reflect that the Veteran had sleep difficulties, with frequent nightmares.  He reported that anxiety was not a big problem, other than feeling quite uncomfortable in most social situations, and that depressive symptoms were his main problem.  The Veteran had a lot of guilt and felt helpless and sometimes hopeless and worthless, with fleeting suicidal ideation.  He reported having two children with whom he is close, as well as a stepson and a grandchild.  He was very stressed in his role as caretaker for his parents, as well as from his son's drug problems.  The Veteran subjectively reported some trouble understanding, concentrating, and remembering.  He denied any homicidal thoughts, hallucinations, or delusions.  The Veteran was appropriately dressed and groomed, with generally normal speech thought and pattern, and no disorientation.  Attention, concentration, and memory were noted to be within normal limits.  A December 2003 primary care note indicates that the Veteran had marked anxiety about going to his daughter's wedding, and that multiple antidepressants had not been tolerated.  However, the Veteran did not appear to be anxious, depressed, or agitated during the treatment session.

The lay evidence during this period is generally consistent with the VA examination report and treatment records.  In his September 2003 notice of disagreement, the Veteran reported feelings of stress and worthlessness.  He stated that he is uncomfortable and has panic attacks when he is around too many people, including at work.  He further stated that he becomes upset and is unable to cope with work, family, and any responsible situations.  The Veteran indicated that his work history was very erratic, and two wives left him due to his PTSD symptoms.  At the May 2006 hearing, the Veteran and his stepson indicated that he has always had difficulties with relationships, as well as anger management problems.  At his August 2012 videoconference hearing, the Veteran testified to having few friends, and having problems with thinking, judgment, and concentration.  He also reported problems with explosive anger. 

Based on all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period prior to June 1, 2004.  The Veteran's symptoms most closely resemble occupational and social impairment with reduced reliability and productivity.  Specifically, the evidence reflects symptoms of chronic sleep impairment with frequent nightmares.  There were also frequent disturbances of motivation and mood, including depression, anxiety, and panic attacks more than once a week.  Additionally, there was some mild memory impairment, such as forgetting to complete tasks.  The Veteran also had anger management problems and difficulty establishing and maintaining effective relationships, including with family members.

The Board acknowledges that there is some evidence of symptoms that are contemplated by 70 percent rating; and which indicate some deficiencies in work and thinking.  However, there has been no objective evidence of deficiencies in family relations, judgment, or mood.  For instance, the Veteran reported some suicidal ideation, but such instances were intermittent or fleeting, and he denied any recent plan or intent.  Upon examination in March 2003, the VA examiner noted that the Veteran exhibited no evidence of thought disorder, and his judgment and reasoning appeared average.  While the Veteran had frequent depression and anxiety or panic, these episodes were not so frequent as to prevent him from functioning independently, appropriately, and effectively prior to June 1, 2004.  In fact, though Veteran was under a lot of stress while caring for his ailing parents, he was able to adjust and continued to be their live-in caretaker with no help from his siblings.  Similarly, the Veteran maintained effective, close relationships with his parents and two children.  The Veteran's wife also testified during an August 2012 Board hearing as to the Veterans anger and family relationships, but likewise focused on periods prior to the appeals period, as she was separated from the Veteran from 2000 to 2004.  

Additionally, the Board acknowledges that there is some evidence of symptoms that are contemplated by a total rating; however, there is no indication that the Veteran's symptoms manifest in total and occupational and social impairment.  The Veteran indicated during the May 2006 hearing that his family has told him that he presents a danger to himself or others at times, and his stepson testified that there had been instances where he threatened people and 'shots have been fired,' without indicating a time period.  However, a September 2005 statement from the Veteran's stepson indicates that these threats of shooting people were prior to the period on appeal.  Further, the Veteran has consistently denied any homicidal thoughts or physical violence during the appeal period.  As such, the evidence does not establish any episodes of violence, or that the Veteran presented a persistent danger to himself or others during this period.  Furthermore, during this time period, the Veteran has not exhibited any other symptoms suggesting total social and occupational functioning.  There was no evidence of neglect of personal appearance or hygiene, obsessional rituals that interfered with routine activities, or grossly inappropriate behavior.  There was also no indication of gross impairment in thought processes or communication, including delusions, hallucinations, and illogical, obscure, or irrelevant speech.  Further, while there was some memory impairment, there was no disorientation or memory loss for names of close relatives, own former occupation, or own name.

The Board notes that GAF scores assigned during the period prior to June 1, 2004, varied widely, ranging from 31 to 60, depending on the date and the provider.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

However, the GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  Considering all lay and medical evidence of record, the Board finds that the GAF of 55-60 assigned during the March 2003 VA examination is more representative of the severity of the Veteran's symptoms during this time period.  As discussed above, the symptoms recorded at that time are generally consistent with those in the prior treatment records and lay statements.  Furthermore, while the Veteran has demonstrated a few symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 50 percent rating for PTSD for the period prior to June 1, 2004.  As such, a higher rating of 70 or 100 percent is not warranted for this period.  See 38 C.F.R. § 4.7.

      B.  For the Time Period from October 30, 2009

Concerning the period starting October 30, 2009, the Veteran was afforded a VA examination in March 2012.  At that time, the Veteran reported problems with depression, poor concentration, intrusive thoughts, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, panic and an inability to relax.  He reported his symptoms are worse than when he was seen previously with increasing problems with temper and anxiety.  He lived with his wife, son, son's girlfriend, and grandson.  He had one friend that he visits with every morning, but stated this is the only person he trusts.  He drives, but only locally.  Upon mental status evaluation, the examiner noted he was dressed casually and demonstrated appropriate grooming and hygiene.  Speech was slurred at times, but always understandable.  Affect was nervous and mood seemed angry and depressed.  Orientation was appropriate, and thinking was logical and productive, but disorganized.  Thought content was notable for preoccupation with events that occurred in Vietnam.  Relationships with others seemed poor in quality with a low frequency of contact and a preference for being alone.  Judgment was diminished by his anger, leading to arguments and fights.  The Veteran is aware of his problems and is taking medication in an effort to reduce them.  The examiner determined that the Veteran has severe PTSD with impaired social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  The Veteran is deficient in most areas of his occupational and social function because of continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He is unemployable to do his poor concentration, social discomfort, problems cooperating and communicating with other, poor anger control, low frustration tolerance, and unstable mood.  The diagnosis was PTSD with an assigned GAF score of 42.  

Treatment records pertaining to this period are generally consistent with the VA examination report.  

Based on all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD for the period starting October 30, 2009.  The Veteran's symptoms most closely resemble occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The March 2012 VA examiner specifically found the Veteran is deficient in most areas of his occupational and social function because of continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

Additionally, the Board recognizes that the March 2012 VA examiner noted social and occupational impairment.  However, the examiner did not state the Veteran had total occupational and social impairment, but simply total occupational impairment.  The Board notes that the Veteran has not exhibited total social impairment as he lives with this family and has a friend he spends time with daily.  Furthermore, the Veteran has not exhibited any other symptoms suggesting total social and occupational functioning.  There was no evidence of neglect of personal appearance or hygiene, obsessional rituals that interfered with routine activities, or grossly inappropriate behavior.  There was also no indication of gross impairment in thought processes or communication, including delusions, hallucinations, and illogical, obscure, or irrelevant speech.  While there was some memory impairment, there was no disorientation or memory loss for names of close relatives, own former occupation, or own name.

The Board notes that the lowest GAF score assigned during the period starting October 20, 2009, is 42.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

However, the GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  Considering all lay and medical evidence of record, the Board finds that the GAF score of 42 assigned during the March 2012 VA examination is representative of the severity of the Veteran's symptoms during this time period as impairment in occupational functioning has been shown.  Furthermore, while the Veteran has demonstrated a few symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 70 percent rating for PTSD for the period since October 30, 2009.  As such, a higher rating of 100 percent is not warranted for this period.  See 38 C.F.R. § 4.7.


For All Time Periods

The Board acknowledges the Veteran and his representative's contentions that his PTSD is more severely disabling.  However, as noted above, the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating than that assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


III.  Diabetes

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 20 percent disabling under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

After careful review, the Board finds that the evidence does not support the assignment of a rating in excess of 20 percent for the service-connected diabetes mellitus for the initial period of the appeal.

During this time, the objective medical evidence showed that the diabetes mellitus required insulin and restrictions in his diet.  Under Diagnostic Code 7913 the Veteran is entitled to a 20 percent disability rating for treatment with insulin or an oral hypoglycemic agent and a restricted diet.

To warrant the next higher rating of 40 percent, the Veteran must be treated with insulin as well as have restrictions on diet and regulation of his activities.  38 C.F.R. § 4.119, Code 7913.

In evaluating the evidence, the Board notes that regulation of activities is defined as 'avoidance of strenuous occupational and recreational activities'.  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The weight of the evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.

No treating doctor or examiner has noted any need to restrict or regulate activity for purposes of blood sugar control and the Veteran has not asserted otherwise.  The Board has carefully considered the reports of the January and November 2012 VA examinations.  The examiners specifically indicated that the Veteran was not restricted in his ability to perform strenuous activities.  The examiners reviewed all of the available records, performed a thorough examination, and commented on all of the test results.  The examiners also included information regarding the Veteran's employment and outside activities.  For these reasons, the Board finds the January and November 2012 VA examination reports to be the most persuasive evidence of record.

The rating criteria for diabetes are successive.  'Successive' rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board will therefore review the evidence to determine whether any separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  The Veteran has not evidenced any further complications (vision, neurovascular, etc) related to his diabetes mellitus.  In short, there are no complications of diabetes that require a further separate rating.

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran has reported treatment using insulin injections and restricted diet which is specifically considered under Diagnostic Code 7913.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In summary, the Board concludes that the preponderance of the evidence is against assigning an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

IV.  TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and any impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

Factual Background and Analysis

The Board notes that the Veteran's disability evaluations for PTSD and diabetes meets the threshold regulatory requirement for the award of a schedular TDIU under 38 C.F.R. § 4.16(a).

The Veteran submitted an August 2012 private employability evaluation which considered the Veteran's claims file and an interview with the Veteran.  The evaluator found the Veteran was unable to secure or follow a substantially gainful occupation, and this unemployability dates back to June 2004, based on the results of the psychological evaluation at that time.  

In view of the February 2013 opinion, the Board finds that the symptoms associated with the Veteran's service-connected bronchial asthma have rendered the Veteran unable to secure or follow a substantially gainful occupation.

In a March and November 2012 VA social and industrial surveys, the examiners did not give an opinion as to employability.

During a March 2012 VA PTSD examination, the examiner found is unemployable to do his poor concentration, social discomfort, problems cooperating and communicating with other, poor anger control, low frustration tolerance, and unstable mood.  

In a November 2013 private employment evaluation, the examiner determined that the overall record is supportive of limitations so severe that h the Veteran would be unable to, and remains unable to, engage in any form of substantial gainful employment. 














	(CONTINUED ON NEXT PAGE)


Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected PTSD and diabetes has prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU, is warranted.


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 1, 2004, is denied.

Entitlement to a rating in excess of 70 percent for PTSD for the period from October 30, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied. 

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


